--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_081211.htm]
Exhibit 10.2
 
 
[FORM OF WARRANT]
 
THE OFFER AND SALE OF THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM
 
BONDS.COM GROUP, INC.
 
COMMON STOCK PURCHASE WARRANT
 
Date of Issuance: [●]
 
THIS IS TO CERTIFY that RED KITE MARKETING, LLC, a [●] limited liability
company, and its transferees, successors and assigns (the “Holder”), for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, is entitled to purchase from BONDS.COM GROUP, INC., a Delaware
corporation (the “Company”), at the price of $[____] per share (the “Exercise
Price”), at any time after the date hereof (the “Commencement Date”) and
expiring on the date that is five (5) years after the Commencement Date (the
“Expiration Date”), [●] ([●]) (the “Aggregate Number”) shares of the fully paid
and nonassessable Common Stock, par value $0.0001 per share, of the Company (the
“Common Stock”) (as such number may be adjusted as provided herein).
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 11 hereof unless otherwise defined herein.
 
SECTION 1.  
The Warrant; Transfer and Exchange.

 
(a) The Warrant.  This Warrant and the rights and privileges of the Holder
hereunder may be exercised by the Holder in whole or in part as provided herein
and, as more fully set forth in Sections 1(b) and 8 hereof, may be transferred
(subject to applicable securities laws and regulations) by the Holder to any
other Person or Persons at any time or from time to time, in whole or in part.
 
(b) Transfer and Exchanges.  The Company shall initially record this Warrant on
a register to be maintained by the Company with its other stock books and,
subject to Section 8 hereof, from time to time thereafter shall reflect the
transfer of this Warrant on such register when surrendered for transfer in
accordance with the terms hereof and properly endorsed, accompanied by
appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event this Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to the Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.  
Exercise.

 
(a) Right to Exercise.  At any time after the Commencement Date and on or before
the Expiration Date, the Holder, in accordance with the terms hereof, may
exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Principal Office, together with the Election to Purchase, in
the form attached hereto as Exhibit A and made a part hereof (the “Election to
Purchase”), duly executed, and payment of the Exercise Price per share for the
number of shares to be purchased (the “Exercise Amount”), as specified in the
Election to Purchase.  If the Expiration Date is not a Business Day, then this
Warrant may be exercised on the next succeeding Business Day.
 
(b) Payment of Exercise Price.  Payment of the Exercise Price shall be made to
the Company in cash or other immediately available funds, payable by certified
wire transfer to an account designated by the Company.  The amount of the
Exercise Price to be paid shall equal the product of (A) the Exercise Amount
multiplied by (B) the Exercise Price per share.
 
(c) Issuance of Shares of Common Stock.  Upon receipt by the Company of this
Warrant at the Principal Office in proper form for exercise, and accompanied by
payment of the Exercise Price as aforesaid, the Company shall immediately cause
the shares of Common Stock to be registered in the name of the Holder in the
Register of Stockholders of the Company and the Holder shall then be deemed to
be the holder of record of the shares of Common Stock issuable upon such
exercise, notwithstanding that certificates representing such shares of Common
Stock may not then be actually delivered.  Upon such surrender of this Warrant
and payment of the Exercise Price as aforesaid, the Company shall issue and
cause to be delivered with all reasonable dispatch to, or upon the written order
of, the Holder (and in such name or names as the Holder may designate) a
certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount.
 
(d) Fractional Shares.  The Company shall not be required to deliver fractions
of shares of Common Stock upon exercise of this Warrant.  If any fraction of a
share of Common Stock would be deliverable upon an exercise of this Warrant, the
Company may, in lieu of delivering such fraction of a share of Common Stock,
make a cash payment to the Holder in an amount equal to the same fraction of the
fair market value (as determined by the board of directors of the Company, in
good faith) of the Common Stock determined as of the Business Day immediately
preceding the date of exercise of this Warrant.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e) Partial Exercise.  In the event of a partial exercise of this Warrant, the
Company shall issue to the Holder a Warrant in like form for the unexercised
portion thereof.
 
SECTION 3.  
Payment of Taxes.

 
The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.
 
SECTION 4.  
Replacement Warrant.

 
In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).
 
SECTION 5.  
Reservation of Capital Stock and Other Covenants.

 
(a) Reservation of Authorized Capital Stock.  The Company shall at all times
ensure that it has sufficient authorized and unissued capital, free of
preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon the exercise of this Warrant.
 
(b) Validly Issued Shares.  The Company covenants that all shares of Common
Stock delivered upon exercise of this Warrant, assuming full payment of the
Exercise Price, shall, upon delivery by the Company, be duly authorized and
validly issued, fully paid and nonassessable, free from all stamp taxes, liens
and charges with respect to the issue or delivery thereof and otherwise free of
all other security interests, encumbrances and claims of any nature whatsoever
other than such security interests, encumbrances and claims granted by the
Holder.
 
SECTION 6.  
Adjustments.

 
Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  
 
(a) Adjustments to Aggregate Number.  The Aggregate Number, after taking into
consideration any prior adjustments pursuant to this Section 6, shall be subject
to adjustment from time to time as follows and, thereafter, as adjusted, shall
be deemed to be the Aggregate Number hereunder.
 
(i) Stock Dividends; Subdivisions, Combinations an Reclassifications.  In case
at any time or from time to time the Company shall:
 
(A) issue to the holders of the Common Stock a dividend payable in, or other
distribution of, Common Stock (a “Stock Dividend”),
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(B) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, including, without limitation, by means of a stock split
(a “Stock Subdivision”),
 
(C) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock (a “Stock Combination”), or
 
(D) issue any shares of its capital stock in a reclassification of the Common
Stock (a “Stock Reclassification”),
 
then the number of shares of Common Stock purchasable upon exercise of this
Warrant, if any, immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of shares of Common Stock or
other securities of the Company which it would have owned or have been entitled
to receive had this Warrant been exercised in advance thereof.
 
(ii) Miscellaneous.  The following provisions shall be applicable to the making
of adjustments of the Aggregate Number provided above in this Section 6(a):
 
(A) The adjustments required by the preceding paragraphs of this Section 6(a)
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that no adjustment of the Aggregate Number that
would otherwise be required shall be made (except in the case of a Stock
Subdivision, Stock Combination or Stock Reclassification as provided for in
Section 6(a)(i) hereof) unless and until such adjustment either by itself or
with other adjustments not previously made adds or subtracts at least one
one-hundredth of one share to or from the Aggregate Number immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 6(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence. 
 
(B) In computing adjustments under this Section 6(a), fractional interests in
Common Stock shall be taken into account to the nearest one-thousandth of a
share.
 
(C) If the Company shall take a record of the holders of the Common Stock for
the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.
 
(b) Adjustment to Exercise Price.
 
(i) Upon any adjustment to the Aggregate Number or of the kind and number of
Warrant Shares or other securities of the Company which are purchasable
hereunder pursuant to Section 6(a)(i), the Holder shall thereafter be entitled
to purchase such Aggregate Number of shares of Common Stock or other securities
resulting from such adjustment at an Exercise Price per share of Common Stock or
other security obtained by multiplying the Exercise Price in effect immediately
prior to such adjustment by the Aggregate Number prior to such adjustment and
dividing by the Aggregate Number immediately following such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(ii) In case at any time or from time to time the Company shall pay a dividend
or make a distribution in cash, securities or other assets to the holders of
Common Stock, other than (x) as described in Sections 1(a)(i)(A) and 1(a)(i)(D)
above or (y) regular quarterly or other periodic dividends (any such
non-excluded event being referred to as an “Extraordinary Dividend”), then the
Exercise Price shall be decreased by the amount of cash and/or the fair market
value (as determined by the board of directors of the Company, in good faith) of
any securities or other assets paid on each share of Common Stock in respect of
such Extraordinary Dividend.  An adjustment made pursuant to this Section
6(b)(ii) shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
 
(c) Changes in Common Stock.  In case at any time the Company shall initiate any
transaction or be a party to any transaction (including, without limitation, a
merger, consolidation, share exchange, sale, lease or other disposition of all
or substantially all of the Company’s assets, liquidation, recapitalization or
reclassification of the Common Stock) in connection with which the previous
outstanding Common Stock shall be changed into or exchanged for different
securities of the Company or Capital Stock or other securities of another
corporation or interests in a non-corporate entity or other property (including
cash) or any combination of the foregoing (each such transaction being herein
called a “Transaction”), then, as a condition of the consummation of the
Transaction, lawful, enforceable and adequate provision shall be made so that
the Holder shall be entitled to elect, by written notice to the Company, to
receive (i) in exchange for the surrender of this Warrant to the Company and the
same Exercise Price (rather than the exercise thereof), the securities or other
property (including cash) to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, (ii) a new warrant in form and substance similar to,
and in exchange for, this Warrant to purchase all or a portion of such
securities or other property to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, for the same Exercise Price, or (iii) upon exercise
of this Warrant at any time on or after the consummation of the Transaction but
prior to the Expiration Date, in lieu of the Warrant Shares issuable upon such
exercise prior to such consummation, the securities or other property (including
cash) to which such Holder would have been entitled upon consummation of the
Transaction if such Holder had exercised this Warrant and (if applicable)
converted the shares of Common Stock issuable hereunder immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6).  The
Company will not effect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume by written instrument the obligation to deliver to such Holder such
new warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(c) shall similarly apply to successive Transactions.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d) Other Action Affecting Capital Stock. 
 
(i) Other Action.  In case at any time or from time to time the Company shall
take any action of the type contemplated in Section 6(a) or (c) hereof but not
expressly provided for by such provisions, then, unless in the opinion of the
Board of Directors such action will not have a material adverse effect upon the
rights of the Holder (taking into consideration, if necessary, any prior actions
which the Board of Directors deemed not to materially adversely affect the
rights of the Holder), the Aggregate Number shall be adjusted in such manner and
at such time as the Board of Directors may in good faith determine to be
equitable in the circumstances.
 
(e) Adjustment Notice.  Whenever the Aggregate Number is to be adjusted pursuant
to this Section 6, unless otherwise agreed by the Holder, the Company shall
promptly deliver to the holder a written notice setting forth, in reasonable
detail, the adjustment that was made, the event requiring the adjustment and the
method by which such adjustment was calculated.
 
SECTION 7.  
No Impairment.

 
The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against other impairment.
 
SECTION 8.  
Transfers of this Warrant.

 
(a) Generally.  Subject to the restrictions set forth in this Sections 1 and 8
of this Warrant, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.
 
(b) Compliance with Securities Laws.  The Holder agrees that this Warrant and
the Warrant Shares may not be sold or otherwise disposed of except pursuant to
an effective registration statement under the Securities Act and applicable
state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws. 
 
(c) Restrictive Securities Legend.  For so long as the Warrant Shares have not
been registered under the Securities Act pursuant to the Registration Rights
Agreement, the certificate representing the Warrant Shares shall bear the
restrictive legend set forth below:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”
 
SECTION 9.  
Definitions.

 
As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  
 
“Aggregate Number” has the meaning set forth in the Preamble.
 
“Board of Directors” mean the Board of Directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.
 
“Commencement Date” has the meaning set forth in the Preamble. 
 
“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.
 
“Company” has the meaning set forth in the Preamble.
 
“Election to Purchase” has the meaning set forth in Section 2(a).
 
“Exercise Amount” has the meaning set forth in Section 2(a).
 
“Exercise Price” has the meaning set forth in the Preamble.
 
“Expiration Date” has the meaning set forth in the Preamble.
 
“Extraordinary Dividend” has the meaning set forth in Section 6(b)(ii).
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Holder” or “Holders” means any holder of an interest in this Warrant or the
outstanding Warrant Shares.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.
 
“Principal Office” means the Company’s principal office as set forth in Section
15 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
 
“Stock Combination” has the meaning set forth in Section 1(a)(i)(C).
 
“Stock Dividend” has the meaning set forth in Section 1(a)(i)(A).
 
“Stock Reclassification” has the meaning set forth in Section 1(a)(i)(D).
 
“Stock Subdivision” has the meaning set forth in Section 1(a)(i)(B). 
 
“Transaction” has the meaning set forth in Section 6(c).
 
“Warrant” has the meaning set forth in Section 1(a).
 
“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification, pursuant to Section 6, or
in connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.
 
SECTION 10.  
Survival of Provisions.

 
Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 9 through 21 of this Warrant shall
survive such exercise and the Expiration Date.
 
SECTION 11.  
Delays, Omissions and Waivers.

 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
SECTION 12.  
Rights of Transferees.

 
Subject to Section 8, the rights granted to the Holder hereunder of this Warrant
shall pass to and inure to the benefit of all subsequent transferees of all or
any portion of this Warrant (provided that the Holder and any transferee shall
hold such rights in proportion to their respective ownership of this Warrant and
Warrant Shares) until extinguished pursuant to the terms hereof.
 
SECTION 13.  
Captions.

 
The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
 
SECTION 14.  
Notices.

 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:
 
If to the Company:
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  Chief Executive Officer
Fax No:  (212) 946-3999
   
With a copy to:
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Attention:   Mark A. Danzi, Esq.
Fax No.:  (813) 221-2900
   
If to the Holder:
Red Kite Americas, LLC
415 Madison Avenue, Suite 2100
14th Floor
New York, New York 10017



All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
SECTION 15.  
Successors and Assigns.

 
This Warrant shall be binding upon and inure to the benefit of the parties
hereto and their respective successors or heirs and personal representatives and
permitted assigns; provided, that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder except as otherwise expressly provided herein. 
 
SECTION 16.  
Governing Law, Jurisdiction, Jury Trial.

 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
SECTION 17.  
Severability.

 
If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
SECTION 18.  
Entire Agreement.

 
This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supersedes all prior and contemporaneous agreements or understandings
with respect thereto.
 
SECTION 19.  
Headings.

 
The headings in this Warrant are for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.
 
SECTION 20.  
No Strict Construction.

 
The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.
 
SECTION 21.  
Representations, Warranties and Covenants.

 
The Company hereby represents, warrants and covenants to the Holder that, so
long as the Holder holds this Warrant or any Warrant Shares, the Company will
not, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]
 
 
- 11 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.
 


DATED:
   
BONDS.COM GROUP, INC.
                 
By:
         
Name:
Michael O. Sanderson
       
Title:
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE OF EXERCISE; ELECTION TO PURCHASE
 
To:
   
   
           
   
 
 

 
1.           The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to ________ shares
of Common Stock (the “Exercise Amount”).  Capitalized terms used but not
otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.
 
2.           The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment): 
 
_______  Exercise for Cash
_______  Cashless Exercise
 
3.           Please issue a certificate or certificates representing the shares
issuable in respect hereof under the terms of the attached Warrant, as follows:
 

 
 
   
(Name of Record Holder/Transferee)
 

 
and deliver such certificate or certificates to the following address:
 

 
 
   
(Address of Record Holder/Transferee)
 

 
4.           The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares.
 
 
5.           If the Exercise Amount is less than all of the shares of Common
Stock purchasable hereunder, please issue a new warrant representing the
remaining balance of such shares, as follows:
 

 
 
   
(Name of Record Holder/Transferee)
 

 
   and deliver such warrant to the following address:
 
  
     
(Address of Record Holder/Transferee)
 




 
 
   
(Signature)
 



 
 
              
(Date)
   



 

 

--------------------------------------------------------------------------------
